DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to correspondence filed 25 August 2020 in reference to application 17/002,562.  Claims 1-20 are pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1, 9, and 17 recite(s) using a task model to determine probabilities of possible task outputs in a training set, computing the importance of text unit within utterances of the training set, identifying a most important text unit, accessing task rules, determining using the rules whether to create a variant, generating a variant, generating an augmented training set by adding the variant to the training set, and re-training the task model with the augmented training set. 
The limitation of determining the amount of using a task model to determine probabilities of possible task outputs in a training set, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by one or more processors,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by one or more processors,” language, “using a task model to determine” in the context of this claim encompasses the user manually calculating the probabilities of an output by perhaps looking them up in list or chart.  Similarly, the limitation of computing the importance of text unit within utterances of the training set, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by one or more processors,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by one or more processors,” language, “computing” in the context of this claim encompasses the user manually calculating an importance value. Likewise, the limitation of identifying a most important text unit, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by one or more processors,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by one or more processors,” language, “identifying” in the context of this claim encompasses the user manually comparing importance values and choosing the largest one.  Also, the limitation of accessing task rules, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by one or more processors,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by one or more processors,” language, “accessing” in the context of this claim encompasses the user manually retrieving a set of rules.  Further, the limitation of determining using the rules whether to create a variant, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by one or more processors,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by one or more processors,” language, “determining” in the context of this claim encompasses the user manually using the rules to determine whether to generate a variant.  Also, the limitation of generating a variant, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by one or more processors,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by one or more processors,” language, “generating” in the context of this claim encompasses the user manually generating a variant.  Likewise, the limitation of generating an augmented training set by adding the variant to the training set, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by one or more processors,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by one or more processors,” language, “generating” in the context of this claim encompasses the user manually adding the variants to the training set.  Finally, the limitation of re-training the task model with the augmented training set, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by one or more processors,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by one or more processors,” language, “retraining” in the context of this claim encompasses the user manually adding the variants to the task model.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims only recite additional elements such as using a processor and computer readable media, to perform steps of the claim. The processor and computer readable media is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of manipulating data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a processor  and a computer readable medium to perform claimed steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. These claims are not patent eligible.

Claims 2, 10, and 18 further defines the task model as at least one of sentiment analysis, named entity recognition, and intent recognition.  However as discussed above, each of these actions could be performed in the mind, a human recognizing a name for example.  As discussed above, the claimed generic computer components fail to integrate the claim into a practical application or amount to significantly more than the abstract idea. Therefore, these claims are not patent eligible.

Claims 3, 11, and 19 further defines the textual units as sequences of adjacent words.  However, this does not preclude the steps of evaluating word units from being performed by a human.  As discussed above, the claimed generic computer components fail to integrate the claim into a practical application or amount to significantly more than the abstract idea. Therefore, these claims are not patent eligible.

Claims 4, 12, and 20 further defines the task rules as either part of speech rules and if-idf rules.  However as discussed above, each of these actions could be performed in the mind, a human identifying parts of speech for example.  As discussed above, the claimed generic computer components fail to integrate the claim into a practical application or amount to significantly more than the abstract idea. Therefore, these claims are not patent eligible.

Claims 5 and 13 further defines that the importance is measured by LIME.  However as discussed above, each of these actions could be performed in the mind,  a human could calculate importance using a LIME algorithm.  As discussed above, the claimed generic computer components fail to integrate the claim into a practical application or amount to significantly more than the abstract idea. Therefore, these claims are not patent eligible.

Claims 6 and 14 further defines that the generating of variants is performed replacing textual units with synonyms.  However as discussed above, each of these actions could be performed in the mind, for example a human could replace textual unit with synonyms.  As discussed above, the claimed generic computer components fail to integrate the claim into a practical application or amount to significantly more than the abstract idea. Therefore, these claims are not patent eligible.

Claims 7 and 15 further defines repeating the steps previously discussed for a different task.  However as discussed above, each of these actions could be performed in the mind. .  As discussed above, the claimed generic computer components fail to integrate the claim into a practical application or amount to significantly more than the abstract idea. Therefore, these claims are not patent eligible.

Claims 8 and 16 further defines identifying the most important unit by identifying the top k importances.  However as discussed above, each of these actions could be performed in the mind, by manually calculating a top k importances .  As discussed above, the claimed generic computer components fail to integrate the claim into a practical application or amount to significantly more than the abstract idea. Therefore, these claims are not patent eligible.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action.  The following is a statement of reasons for the indication of allowable subject matter:  

Consider claim 1, The closest prior art of record, Galitsky (US PAP 2021/0279424) teaches a computer-implemented method for selectively augmenting utterances of a training set for a natural language task (abstract), the method comprising: 
for a natural language utterance of the training set, using, by one or more processors, a task model for a natural language task to determine probabilities of possible task outputs (0061-62, discourse analysis); 
accessing, by the one or more processors, task rules stored in system memory and corresponding to the natural language task (0063-64, candidate search results used for augmentation); 
determining, by the one or more processors, using the task rules, whether to generate a variant (0063-64, candidate search results used for augmentation);
 responsive to the determining, generating, by the one or more processors, a variant of the utterance based on the identified textual unit (0066, modifying training data);; 
generating an augmented training set by adding the variant of the utterance to the training set (0066, modifying training data); and 
re-training, by the one or more processors, the task model using the augmented training set and the variant of the utterance (0067, training learning model).
	However the prior art of record does not specifically teach or fairly suggest the limitations of
“computing, by the one or more processors, importances of textual units of the utterance to the task model when determining the probabilities; 
identifying, by the one or more processors, a most important textual unit of the utterance based on the computed importances; 
accessing, by the one or more processors, task rules stored in system memory and corresponding to the natural language task; 
determining, by the one or more processors, using the task rules, whether to generate a variant of the utterance based on the identified textual unit;
 responsive to the determining, generating, by the one or more processors, a variant of the utterance based on the identified textual unit” when combined with each and every other limitation of the claim.   Examiner notes that identifying stop words to augement training sets is known, see Yu et al (2021/0334468).  However, in these cases it is not the most important text units which are modified, rather the unimportant words.   Therefore claim 1 contains allowable subject matter.

Claims 9 and 17 contain similar limitations as claim 1 and therefore contain allowable subject matter as well.

Claims 2-8, 10-17, and 18-20 depend on and further limit claims 1, 9, and 17 and therefore contain allowable subject matter as well.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS C GODBOLD whose telephone number is (571)270-1451. The examiner can normally be reached 6:30am-5pm Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571)272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS GODBOLD
Examiner
Art Unit 2655



/DOUGLAS GODBOLD/Primary Examiner, Art Unit 2655